        Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                            :
REB STEEL EQUIPMENT CORP., :
                            :
                 Plaintiff, :                Case No.
                            :
        v.                  :
                            :
LAUREEN PIESZALA,           :                Filed Electronically
                            :
                 Defendant. :
                            :
                            :
                            :

                                 COMPLAINT

      Plaintiff REB Steel Equipment Corp. (“REB” or “Plaintiff”), by and through

its undersigned counsel, Holland & Knight LLP, for its Verified Complaint alleges

as follows:

                               INTRODUCTION

   1. REB seeks to obtain injunctive relief against, and recover damages from, its

former employee, Laureen Pieszala (“Defendant” or “Ms. Pieszala”), arising from

ongoing breaches of her contractual, statutory, and common law duties owed to

REB, including without limitation breach of her 2010 Confidentiality, Non-

Disclosure and Non-Competition Agreement, a copy of which is attached hereto as

Exhibit A (the “Agreement”).
        Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 2 of 16




   2. As detailed below, Defendant disclosed and used REB’s trade secrets and

other confidential information in furtherance of her own interests and those of a

direct competitor to REB.

   3. As further detailed below, Defendant interfered with REB’s relationships with

its customers, in express violation of her Agreement, and in violation of her duty of

loyalty to REB.

   4. As further detailed below, Defendant was employed by a competitor of REB

during and after her employment with REB, both in express violation of her

Agreement and in violation of her duty of loyalty to REB.

   5. Absent injunctive relief, REB will be irreparably harmed by Defendant’s past

and ongoing breaches of her contractual, statutory, and common law duties owed to

REB.

                   PARTIES, JURISDICTION, AND VENUE

   6. Plaintiff is an Illinois corporation, duly licensed and in good standing with its

principal place of business at 4556 West Grand Avenue, Chicago, IL 60639.

   7. Defendant is a resident of Luzerne County, state of Pennsylvania, with a home

address of 223 Orchard Street, Exeter, PA 18643.

   8. This Court has subject matter jurisdiction over REB’s claims under the

Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and the Defend Trade Secrets

Act, 18 U.S.C. § 1836, et seq.



                                          2
        Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 3 of 16




   9. This Court has supplemental jurisdiction over REB’s other claims under the

Pennsylvania Uniform Trade Secrets Act, as well as over REB’s common law and

contractual claims, because these claims are closely related to REB’s federal claims,

are part of the same case or controversy, and derive from a common nucleus of

operative fact.

   10. Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391.

                                      FACTS

   11. REB provides products and services in connection with material handling

warehouse distribution.

   12. Defendant commenced employment with REB in 2010, and, at the time of her

resignation in January 2020, held the title of Director Material Handling Sales at

REB’s location at 490 North Main Street, Pittston, PA 18640.

   13. In the role of Director Material Handling Sales, Defendant was responsible

for sales of REB’s product line of material handling equipment and accessories and

to act as a resource to the REB sales team and REB’s customers for advice on

appropriate material handling equipment.

   14. In connection with Defendant’s hire by REB in 2010, Defendant executed her

Agreement on April 14, 2010. (See Exhibit A, Defendant’s Agreement.)

   15. The Agreement addresses Defendant’s obligations regarding non-competition

and provides in relevant part:



                                         3
    Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 4 of 16




3. Covenants, Agreements, Representations and Warranties of Employee. In
consideration of Employee’s employment with REB, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Employee covenants, agrees, represents and warrants that:

        3.1 all of the Confidential Information of REB is a valuable, special
        and unique asset of REB which is sufficiently secret for REB to derive
        economic value, both actual and potential, from not being generally
        known to others who could obtain economic value from its use or
        disclosure, is a trade secret as defined in the Illinois Trade Secrets Act
        and is, will be and shall at all times remain the sole and exclusive
        property of REB;

         […]

        3.7    During the term of Employee’s employment with REB, and after
               the termination of Employee’s employment with REB, with or
               without reason or cause, Employee shall not, directly or
               indirectly, individually or in combination or association with any
               other person or entity, divulge or disclose to any third party, any
               of the Confidential Information without, in each instance, the
               prior written consent of REB;

        […]

        3.9    for a period of two (2) years after termination of Employee’s
               employment with REB, with or without reason or cause,
               Employee shall not, directly or indirectly, alone or in association
               with others:

               3.9.1 contact or solicit, directly or indirectly, any of REB’s
               “Clients” or interfere in the relationship of REB and any of its
               Clients, employees, agents, representatives or supplies;

               3.9.2 seek to employee or hire any person, who was employed
               by REB at any time within six (6) months prior to the date of
               such solicitation or hire;

               3.9.3 own, manage, operate, control, be employed by,
               participate in or be connected in any manner with the ownership,

                                     4
        Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 5 of 16




                   management or control of any business similar to the type of
                   business engaged in by REB as of the date of such termination in
                   market areas in which REB is then engaged or such business; or

                   3.9.4 sell or provide Services, or services substantially similar
                   to the Services, to any Client of REB or any entity engaged in a
                   business comparable to or in competition with a Client of REB,
                   either for himself or on behalf of any other person or entity
                   engaged in any business competitive with or similar to that
                   engaged in by REB located within the United States of America.

              (See Exhibit A, Defendant’s Agreement.)

   16. The Agreement includes a handwritten, unsigned “addendum,” which states

as follows:

   Addendum. Exemption to Non-Compete. This non-compete agreement excludes
   any customers, vendors or products that I bring with me to REB Steel. Should I
   or REB Steel terminate employment, I will take with me my customers, vendors
   and products when I leave such as Rol-Away Aluminum Ladder Carts, Big Pak
   Containers, Totes of All Kinds, Pallet Jacks, and any Allied products I presently
   sell or distribute.

      (See Exhibit A, Defendant’s Agreement.)

   17. Defendant gave notice of her intent to resign from REB on December 27, 2019

and resigned from REB, effective January 10, 2020, to become employed by Rol-

Away Truck Manufacturing, Inc. (“Rol-Away”), a supplier and now direct

competitor to REB.

   18. Upon her resignation, Defendant informed REB that she had accepted

employment with Rol-Away to be a dealer representative. This representation was

consistent with the restriction in her Agreement. As a dealer representative,



                                         5
        Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 6 of 16




Defendant would not be involved in directly selling Rol-Away’s products to end

users in competition with REB.

   19. However, Defendant in fact joined Rol-Away as Vice President of Sales, a

position for which her duties include not only direct sales of Rol-Away’s products

to end-customers but also direct sales of other material handling products she

previously sold at REB, all in violation of her Agreement.

   20. Defendant joined Rol-Away for the purpose of leading the sales function in

Rol-Away’s newly started direct sales division in direct competition with REB.

   21. Defendant in fact began working for Rol-Away in September 2019, months

before she resigned her employment with REB and without informing REB that she

was working on behalf of Rol-Away.

   22. From September 2019 to present, Defendant has violated her contractual,

statutory, and common law duties to REB.

   23. If REB had known that Defendant began working for Rol-Away in September

2019, REB would not have given Defendant any access to its computer systems.

Because Defendant was secretly employed by Rol-Away, REB's direct competitor,

months before informing REB, Defendant's access of REB's computer systems from

September 2019 to January 2020 was unauthorized.




                                         6
         Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 7 of 16




   24. In violation of her Agreement, common law, and state and federal statutes,

Defendant has disclosed, used, and permitted others, including clients, to use REB’s

trade secrets and confidential information.

   25. In violation of her Agreement, Defendant contacted and solicited REB

customers within the two-year period of separation following her employment with

REB.

   26. In violation of her Agreement and common law, Defendant interfered with

REB’s relationship with its customers within the two-year period of separation

following her employment with REB. Specifically, Defendant sold competitively to

at least two REB customers with whom she did business while employed at REB

and caused at least one customer to terminate its business relationship with REB.

   27. The handwritten, unsigned “addendum” to Defendant’s Agreement does not

include within its scope the ability to disclose trade secrets to clients, to become

employed by a competitor while still employed by REB, or to otherwise act in

competition with REB.

                                 Count I
                           BREACH OF CONTRACT

   28. REB incorporates by reference all of the preceding paragraphs as if set forth

in full herein.




                                         7
        Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 8 of 16




   29. The Agreement is a binding and enforceable contract between Defendant and

REB, which contains reasonable restrictive covenants that are necessary to protect

REB’s legitimate business interests.

   30. REB fulfilled its obligations to Defendant under the Agreement.

   31. Defendant has violated and is continuing to violate the Agreement by

engaging in direct sales of Rol-Away’s products to end-customers; and selling

competitively to at least two REB customers.

   32. Defendant has further violated her Agreement by, upon information and

belief, beginning to work for Rol-Away in September 2019, several months before

she resigned her employment with REB in January 2020.

   33. As a direct and proximate result of Defendant’s unlawful conduct, REB has

been damaged in excess of $75,000, and Defendant is therefore liable to REB in an

amount to be determined by the Court, together with costs, interest and attorneys’

fees to the extent authorized by contract and/or permitted by law, and is subject to

injunctive relief as set forth herein.

WHEREFORE, REB respectfully requests that the Court enter judgment against

Defendant and in favor of REB on Count I and award REB actual damages, damages

for unjust enrichment, costs, interest, attorneys’ fees, injunctive relief, and any other

relief the Court deems just and proper.




                                           8
         Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 9 of 16




                            Count II
           BREACH OF FIDUCIARY DUTY/DUTY OF LOYALTY

   34. REB incorporates by reference all of the preceding paragraphs as if set forth

in full herein.

   35. While employed by REB, Defendant was entrusted with REB’s confidential

information and trade secrets.

   36. As a result, Defendant owed REB a fiduciary duty to act in its best interest

while employed by REB, and not to disclose or use REB’s confidential information

or trade secrets to harm REB’s business interests, or to further her own or those of

Rol-Away.

   37. In addition, as REB’s employee and agent, Defendant owed REB a duty of

loyalty to act in all matters affecting the subject of her employment in the utmost

good faith and in the furtherance and advancement of REB’s interests.

   38. Defendant breached her fiduciary duty and duty of loyalty to REB by, among

other things, disclosing trade secrets and other confidential information to, and

becoming employed by and rendering services to, Rol-Away while still employed

by REB.

   39. Defendant’s breach was malicious, wanton, willful and oppressive,

warranting an award of punitive damages.

   40. As a consequence thereof, Defendant is liable to REB in an amount to be

determined by the Court, together with interest, costs and attorneys’ fees to the extent

                                           9
        Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 10 of 16




authorized by contract and/or permitted by law, and is subject to injunctive relief as

set forth herein.

WHEREFORE, REB respectfully requests that the Court enter judgment against

Defendant and in favor of REB on Count II and award REB actual damages,

damages for unjust enrichment, punitive damages, costs, interest, attorneys’ fees,

injunctive relief, and any other relief the Court deems just and proper.

                           Count III
           COMPUTER FRAUD AND ABUSE ACT, 18 U.S.C. § 1030

   41. REB incorporates by reference all of the preceding paragraphs as if set forth

in full herein.

   42. Defendant lost her authorization to access REB’s computer systems, networks

and electronic files once she commenced rendering services to Rol-Away.

   43. Throughout the conduct described herein, and in particular since Defendant

began her employment or association with Rol-Away while still employed by REB,

Defendant knowingly and intentionally accessed without authorization, or exceeded

her authorized access to, REB’s computer systems, networks, and electronic files.

Defendant obtained, misappropriated, and/or used in excess of her authorization the

confidential and proprietary information she accessed through REB’s computer

systems, networks and electronic files. These acts were made for Defendant’s own

personal gain and that of REB’s competitor, Rol-Away, in contravention of her

duties to REB as imposed by state and federal law.

                                         10
        Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 11 of 16




   44. Any access of REB's computer system made by Defendant between

September 2019 and January 2020 was unauthorized, as REB would not have

permitted Defendant to access any of its computer systems in any form if it had

known that she was employed by REB's direct competitor, Rol-Away, without

having informed REB.

   45. As a direct and proximate result of Defendant accessing REB’s computer and

electronic file systems and networks without authorization, or in excess of her

authorization, REB has suffered substantial damages amounting to more than

$5,000.00 within a one-year period, and will continue to suffer additional substantial

damages.

   46. At no point was Defendant authorized to disclose, use or otherwise

misappropriate REB’s trade secrets and other confidential information for purposes

of providing it to a competitor or for acting in competition with REB. Moreover,

Defendant lacked reasonable grounds to believe she had such authorization.

   47. As a consequence thereof, Defendant is liable to REB in an amount to be

determined by the Court, together with interests, costs, and attorneys’ fees to the

extent authorized by contract and/or permitted by law, and is subject to injunctive

relief as set forth herein.

WHEREFORE, REB respectfully requests that the Court enter judgment against

Defendant and in favor of REB on Count III, and award REB injunctive relief to



                                         11
        Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 12 of 16




prevent continued irreparable harm, compensatory damages, and any other relief the

Court deems just and proper.

                                Count IV
                       DEFEND TRADE SECRETS ACT

   48. REB incorporates by reference all of the preceding paragraphs as if set forth

in full herein.

   49. The trade secrets that REB seeks to protect include confidential, proprietary

and competitively sensitive information about REB’s operations, processes,

methods, costs, pricing policies, minimum profit margins, and other trade secrets.

   50. This information is not generally known or readily ascertainable through

independent development and is valuable and provides REB with an advantage over

its competitors.

   51. REB has taken reasonable steps to preserve the secrecy of its trade secrets and

confidential information, including assigning unique passwords to each employee

allowed access to REB’s trade secrets and other confidential information.

   52. Defendant knew or had reason to know that she disclosed and used trade

secrets without REB’s consent.

   53. Defendant obtained these trade secrets by improper means and used them in

breach of her obligations to REB, including, among others, fiduciary duties and

contractual obligations.




                                         12
        Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 13 of 16




   54. Defendant, by her actions as alleged herein, as engaged in a

“misappropriation” of REB’s trade secrets, as that term is defined under the Defend

Trade Secrets Act.

   55. Defendant’s foregoing conduct was willful and malicious.

   56. As a result of Defendant’s conduct, REB has been injured and has suffered

and will continue to suffer irreparable harm and damages to its business operations.

   57. As a consequence thereof, Defendant is liable to REB in an amount to be

determined by the Court, together with interest, costs, punitive damages and

attorneys’ fees to the extent authorized by contract and/or permitted by law, and is

subject to injunctive relief as set forth herein.

WHEREFORE, REB respectfully requests that the Court enter judgment against

Defendants and in favor of REB on Count IV and award REB compensatory

damages, punitive damages, interest, costs, attorney’s fees, injunctive relief, and any

other relief the Court deems just and proper.

                         Count V
    PENNSYLVANIA UNIFORM TRADE SECRETS ACT, 12 P.S. § 5301

   58. REB incorporates by reference all of the preceding paragraphs as if set forth

in full herein.

   59. The trade secrets that REB seeks to protect include confidential, proprietary

and competitively sensitive information about REB’s operations, processes,

methods, costs, pricing policies, minimum profit margins, and other trade secrets.

                                            13
       Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 14 of 16




   60. This information is not generally known or readily ascertainable through

independent development and is valuable and provides REB with an advantage over

its competitors.

   61. REB has taken reasonable steps under the circumstances to preserve the

secrecy of its trade secrets and confidential information, including assigning unique

passwords to each employee authorized to access REB’s trade secrets.

   62. Defendant obtained these trade secrets by improper means and used them in

breach of her obligations to REB, including, among others, fiduciary duties and

contractual obligations. While Defendant was employed by REB and Rol-Away,

Defendant accessed or was provided information about REB’s pricing policies,

costs, profit margin requirements, customer lists and other competitive information

not generally known to the public.

   63. Defendant, by her actions as alleged herein, as engaged in a

“misappropriation” of REB’s “trade secrets,” as those terms are defined under the

Pennsylvania Uniform Trade Secrets Act.

   64. Defendant’s foregoing conduct was willful and malicious.

   65. As a result of Defendant’s conduct, REB has been injured and has suffered

and will continue to suffer irreparable harm and damages to its business operations.

   66. As a consequence thereof, Defendant is liable to REB in an amount to be

determined by the Court, together with interest, costs, punitive damages and



                                         14
        Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 15 of 16




attorneys’ fees to the extent authorized by contract and/or permitted by law, and is

subject to injunctive relief as set forth herein.

WHEREFORE, REB respectfully requests that the Court enter judgment against

Defendants and in favor of REB on Count V and award REB compensatory

damages, punitive damages, interest, costs, attorney’s fees, injunctive relief, and any

other relief the Court deems just and proper.



WHEREFORE, REB respectfully requests judgment as follows:

   a) For all damages available under the law;

   b) For injunctive relief;

   c) For compensatory damages;

   d) For punitive damages;

   e) For costs of suit and prejudgment interest;

   f) For reasonable attorneys’ fees;

   g) For any additional relief that the court deems just and proper.


                           DEMAND FOR JURY TRIAL

      REB requests a jury trial on all issues so triable.




                                            15
     Case 3:20-cv-01483-JPW Document 1 Filed 08/19/20 Page 16 of 16




                                 Respectfully submitted,
                                 /s/ Sara A. Begley

                                 Sara A. Begley (PA ID #49120)
                                 Dana E. Feinstein (PA ID# 324347)
                                 Holland & Knight LLP
                                 Cira Centre
                                 2929 Arch Street, Suite 800
                                 Philadelphia, PA 19104
                                 Sara.Begley@hklaw.com
                                 Dana.Feinstein@hklaw.com
                                 Tel: (215) 252-9600

                                 Phillip M. Schreiber (not yet admitted pro
                                 hac vice)
                                 Holland & Knight LLP
                                 150 North Riverside Plaza
                                 Suite 2700
                                 Chicago, IL 60606
                                 Phillip.Schreiber@hklaw.com
                                 Tel: (312) 715-5784

Dated: August 19, 2020           Counsel for Plaintiff REB Steel Equipment
                                 Corp., d/b/a Storage Systems International




                                   16
